MEMORANDUM**
California prisoner Michael Earl Young appeals the denial of his request to stay his 28 U.S.C. § 2254 petition to allow him to exhaust new claims never raised in his original petition.
We have jurisdiction pursuant to 28 U.S.C. § 2253. We review for abuse of discretion the district court’s refusal to stay Young’s petition pending exhaustion of newly discovered issues, see Fetterly v. Paskett, 997 F.2d 1295, 1298 (9th Cir.1993), and we affirm.
Young’s unexhausted claims were not the result of newly discovered evidence, but arose instead from facts about which Young knew or should have known when he filed his original petition. See 28 U.S.C. § 2254(e)(2); cf. Fetterly, 997 F.2d at 1298. Accordingly, the district court did not abuse its discretion in declining to hold Young’s petition in abeyance.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.